Title: From Alexander Hamilton to William Seton, 7 September 1791
From: Hamilton, Alexander
To: Seton, William


Treasury DepartmentSept. 7. 1791
Sir
I write herewith to the Directors of the Bank of New York to advance you a further sum of fifty thousand Dollars, towards purchases of the public Debt ⟨on⟩ account of the United States, on the ⟨sa⟩me principles with the sum heretofore advanced to you for the like purpose.
With great consideration   I am Sir   Your Obed servt
A Hamilton Wm. Seton EsquireCashier of the Bank of New York
